 



Exhibit 10.1
Lease Agreement
MIAMI LAKES BUSINESS PARK — EAST
THIS LEASE AGREEMENT made and entered into this 17th day of April, 2008 by and
between JDRP ASSOCIATES NO. 1, LTD. a Florida limited partnership (“Lessor”)
having a mailing address c/o Peter Lawrence Commercial Real Estate, Inc.,
(“Agent”) 7100 NW 12th Street, Suite 105, Miami, Florida 33126, and HEARTWARE,
INC., a Delaware corporation (“Lessee”) having an address at 3351 Executive Way,
Miramar, Florida 33025.
W I T N E S S E T H:
1. PREMISES: Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the warehouse and office space having a mailing address of 14000-14050
NW 57th Court, Miami Lakes, Florida 33014, which warehouse and office space
contains an “agreed upon” Fifty-Nine Thousand One Hundred Sixty-Five (59,165)
square feet of space and is hereinafter referred to as the “Premises” or the
“Demised Premises”. The Premises are located in a Building (the “Building”)
within the business park commonly known as Miami Lakes Business Park-East (the
“Park”) on the land depicted on Exhibit “A” attached hereto (the “Site”). The
Demised Premises are shown on Exhibit “B”, attached to this Lease and made a
part hereof.
2. TERM: a. The Lease Commencement Date (“Lease Commencement Date”) shall be the
date Lessor delivers vacant possession of that portion of the Premises (as shown
in Exhibit “B”) known as Space A (as shown on Exhibit “C”) to Lessee in
compliance with the terms of Section 29 other than pursuant and subject to that
certain License Agreement (the “License Agreement”) and Bill of Sale (the “Bill
of Sale”) both agreements between Lessee and the current tenant of the Premises,
Cordis Neurovascular, Inc. (the “Current Tenant”) which License Agreement and
Bill of Sale are hereby acknowledged and consented to by Lessor. The Lease
Commencement Date is anticipated to be May 1, 2008. It is presently anticipated
that vacant possession of the portion of the Premises known as Space B (as shown
on Exhibit “C”) will be delivered to Lessee on June 1, 2008 (the “Space B
Delivery Date” being the date such vacant possession of Space B is delivered in
compliance with the terms of Section 29 other than and pursuant to the License
Agreement and the Bill of Sale). Promptly after the Lease Commencement Date and
the Space B Delivery Date are ascertained, Lessor and Lessee shall execute a
certificate confirming the Lease Commencement Date and the Space B Delivery
Date. Subject to the provisions of Section 2 c., if Lessor does not deliver
possession of either Space A or Space B by the anticipated delivery date, Lessor
shall not have any liability whatsoever on account thereof and the Lease shall
not be rendered void or voidable as a result thereof.
b. The Lease Term (“Lease Term”) shall commence on the Lease Commencement Date
and shall continue for thirty-seven (37) full calendar months thereafter. “Lease
Year” shall mean a period of twelve (12) consecutive months commencing on the
Lease Commencement Date and each successive twelve (12) month period thereafter;
provided, however, that if the Lease Commencement Date is not the first day of a
month, then the first Lease Year shall commence on the Lease Commencement Date
and shall continue for the balance of the month in which the Lease Commencement
Date occurs and for a period of twelve (12) months thereafter. Notwithstanding
the foregoing, the first Lease Year shall be for a period of thirteen (13) full
calendar months, plus, if the Lease Commencement Date is not the first day of
the month, the balance of the month in which the Lease Commencement Date occurs.
(TABLE) [c72999c7299901.gif]          

 

1



--------------------------------------------------------------------------------



 



c. If the Lease Commencement Date does not occur on or before May 31, 2008 (the
“Outside Commencement Date”) or if the Space B Delivery Date does not occur on
or before June 30, 2008 (the “Outside Space B Delivery Date”) then, provided no
default then exists under this Lease and except as otherwise provided below,
Lessee shall have the right to terminate this Lease by delivering written notice
of the exercise of such right to Lessor. Such right of termination may be
exercised by Lessee only during the five (5) day period commencing on the day
after the Outside Commencement Date (or Outside Space B Delivery Date, as
applicable) and if such right is not exercised by Lessee during such five
(5) day period, such right shall thereafter lapse and be of no further force or
effect, except that Lessee shall again have such right of termination on the
last day of each succeeding month (which shall be the new “Outside Commencement
Date” or new “Outside Space B Delivery Date,” as applicable) if the Lease
Commencement Date or Space B Delivery Date, as applicable, has not occurred by
then. If this Lease is terminated pursuant to this Section, then neither party
shall have any further obligations or liability hereunder to the other party
provided that Lessor shall return any prepaid rent and Security Deposit to
Lessee (and if applicable, execute such documents as are required to release the
letter of credit referenced to in Section 31 hereof). Notwithstanding the
foregoing, Lessee shall not have the right to terminate this Lease pursuant to
this Section if the Lease Commencement Date (or Space B Delivery Date, as
applicable) is delayed as a result of (i) any delay in delivery caused by Lessee
or (ii) fire, act of God, governmental act or failure to act, strike, labor
dispute, inability to procure materials, or any cause beyond Lessor’s reasonable
control (whether similar or dissimilar to the foregoing events). Lessor agrees
that it shall promptly proceed and use commercially reasonable efforts to remove
the Current Tenant from the Premises promptly after the date when the Current
Tenant has no further right to possession thereof (which Landlord represents is
April 30 as to Space A and May 31 as to Space B).
d. Lessor hereby grants to Lessee the conditional right, exercisable at Lessee’s
option, to renew the term of this Lease on an “as-is” basis for two successive
terms of Five (5) years each (each a “Renewal Term”) at a base rent which is
equivalent to the Base Rent in effect for the last year of the then current
Lease Term increased by Three and 00/100 percent (3.00%). The Base Rent shall
increase by Three and 00/100 percent (3.00%) per annum during each year of each
Renewal Term. If exercised, and if the conditions applicable thereto have been
satisfied, the first Renewal Term shall commence immediately following the end
of the current Lease Term and the second Renewal Term shall commence immediately
following the end of the first Renewal Term. If Lessee fails to renew the term
of the Lease for the first Renewal Term, then Lessee shall have no right to
renew the term of the Lease for the second Renewal Term. The rights of renewal
herein granted to Lessee shall be subject to, and shall be exercised in
accordance with, the following terms and conditions:
(i) Lessee shall exercise its right of renewal with respect to a Renewal Term by
giving Lessor written notice of such election not later than nine (9) months
prior to the expiration of the then current Lease Term. If Lessee exercises such
right, then Lessee shall execute an amendment to this Lease confirming the terms
of such renewal (i.e., the extension of the Lease Term for the period of the
Renewal Term and the Base Rent for the Renewal Term as provided in Section 2d
hereof) within ten business (10) days after receipt of an amendment from Lessor.
Lessor shall thereafter promptly execute such amendment. If Lessee’s renewal
notice is not given timely or Lessee fails to execute an amendment to this Lease
within the time period specified above, then, at Lessor’s option, Lessee’s right
of renewal shall lapse and be of no further force and effect.
(ii) If Lessee has been in monetary default more than two (2) times in any Lease
Year or is in default after the giving of any applicable notice and expiration
of any applicable cure period under this Lease on the date Lessee sends a
renewal notice or any time thereafter until a Renewal Term is to commence, then,
at Lessor’s election, such Renewal Term shall not commence and the term of this
Lease shall expire at the expiration of the then current Lease Term.
(TABLE) [c72999c7299901.gif]          

 

2



--------------------------------------------------------------------------------



 



(iii) If at any time fifty percent (50%) or more of the square feet of rentable
area of the Premises have been subleased or assigned or if this Lease has been
terminated with respect to any such portion, then Lessee’s rights pursuant to
this Section shall lapse and be of no further force or effect.
(iv) Lessee’s right of renewal under this Section may be exercised only by
Lessee and may not be exercised by any transferee, sub-lessee or assignee of
Lessee.
3. RENT: a. For the first Lease Year, as Annual Base Rent (“Base Rent”) for the
Demised Premises, Lessee shall pay to Lessor Five Hundred Seventy-Six Thousand
Eight Hundred Fifty-Eight and 75/100 Dollars ($576,858.75) plus sales tax
(currently Seven and 00/100 percent (7.00%)) and any other charges pursuant to
this Lease. The Annual Base Rent shall be adjusted in accordance with Section 3
b. below. Annual Base Rent stipulated for each of the applicable Lease Years
shall be paid in equal one-twelfth (1/12th) installments in advance on the first
day of each calendar month for the applicable Lease Year together with all
applicable sales taxes payable on, or in connection with, the payment of each
installment of Base Rent and any other item of additional rent or charge payable
hereunder. There shall be no Base Rent due for the first full month of the first
Lease Year. If the Lease Commencement Date is not the first day of a month, then
the rent from the Lease Commencement Date until the first day of the following
calendar month shall be pro rated on a per diem basis at the rate of
one-thirtieth (1/30th) of the monthly installment of the rent payable during the
first Lease Year, and Lessee shall pay such prorated installment on the first
day of the month subsequent to the Lease Commencement Date. Except as may be
otherwise expressly set forth herein, Base Rent and all other items of rent or
payments due Lessor under this Lease shall be paid to Lessor, without setoff,
deduction or demand, at the address of Lessor set forth above or at such other
address and/or to such other party as Lessor may, from time to time, designate
by written notice to Lessee in the manner hereafter set forth.
b. On the first day of the second and each succeeding Lease Year, the Annual
Base Rent in effect shall be increased by Forty-Four Thousand Three Hundred
Seventy-Three and 75/100 Dollars ($44,373.75).
c. Lessor hereby acknowledges receipt of Lessee’s check, subject to collection,
in the amount Fifty-One Thousand Four Hundred Thirty-Six and 57/100 Dollars
($51,436.57), representing payment of one (1) month of Base Rent in advance,
including sales tax thereon.
d. Subject to the provisions of Section 31, Lessor hereby acknowledges receipt
of either (i) Lessee’s check, subject to collection, in the amount of Two
Hundred Eighty-Eight Thousand Four Hundred Twenty-Nine and 38/100 Dollars
($288,429.38), representing payment of the Security Deposit required by
Section 31 of this Lease, or (ii) the letter of credit allowed under Section 31
b. hereof.
e. Lessee covenants and agrees to pay all licenses, taxes, sales taxes and
assessments of every kind and character imposed by any governmental body, on,
against or in connection with the operation of the business conducted on the
Demised Premises, or against Lessee’s property in or on the Demised Premises or
on any installment of Base Rent or item of additional rent or other charge
payable by Lessee under this Lease.
4. REPAIR AND MAINTENANCE: Lessor shall (other than for any repairs or
replacements required as a result of the acts or omissions or negligence of
Lessee, its agents, officers and its and their employees or invitees) maintain
in good order and condition the roof of the Building, all landscaping, curbing,
sidewalks, roads, parking areas, driveways, the Building’s structure, the
Building’s foundation, the Building’s load bearing walls, the base Building
plumbing system (which is the plumbing system as delivered to Lessee), and all
exterior areas used in common by the tenants of the Building and generally keep
the same clean. Lessee will (other than for any repairs or replacement required
as a result of Lessor’s gross negligence or willful misconduct) maintain in good
order, condition and repair the entire Demised Premises (interior and exterior),
including, without limitation, overhead loading doors, dock levelers, dock
bumpers, electrical, heating, ventilating, air-conditioning, lighting and
plumbing systems in the Demised Premises and make replacements and replace parts
and materials as required.
(TABLE) [c72999c7299901.gif]          

 

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, provided Lessee complies with its repair and
maintenance obligations as detailed herein (including the provisions of
Section 39), if any of the existing HVAC units serving the Premises (as detailed
in Exhibit D) should fail, beyond repair (per the mutual agreement of Lessor and
Lessee), and such failure was not the result of Lessee’s gross negligence or
willful misconduct, Lessor shall replace such failed HVAC unit. Lessee shall
reimburse Lessor for a portion of the costs to replace such HVAC unit according
to the following formula: The cost to replace such HVAC unit multiplied by a
fraction, the numerator of which is the number of years contained within
Lessee’s current Lease Term and the denominator of which is 10 years. If Lessee
extends the term of this Lease by exercise of a renewal option pursuant to
Section 2.d above or otherwise, this formula shall be recalculated and Lessee
shall reimburse Lessor for the incremental costs. If any of the HVAC units
serving the Premises should fail as a result of Lessee’s gross negligence or
willful misconduct or Lessee’s failure to maintain such units as required
herein, Lessee shall replace such units at Lessee’s sole costs and expense,
Lessee shall, at its own expense, keep the Demised Premises in good repair,
order and clean and, at its own expense, will remove all refuse and garbage
therefrom. Garbage and refuse shall be stored at such locations and in such
containers as shall be approved by Lessor. Lessee shall use such rubbish and
trash removal contractors as Lessor, at its option, may designate.
Notwithstanding anything contained in this Lease to the contrary, except in
cases of Lessor’s gross negligence or willful misconduct, Lessee shall be
responsible for repairs and restoration to the Demised Premises resulting from,
occasioned by, or arising from, any break-ins, burglaries or attempted break-ins
or burglaries in, on or to the Demised Premises. Lessee may not place or store
any pallets outside the exterior of the Demised Premises.
5. COMPLIANCE WITH REQUIREMENTS OF LAW: Lessee, at its sole cost and expense,
shall promptly comply with all laws, statutes, ordinances, rules, orders,
regulations and requirements of the Federal, State, County and local government
and of any and all their departments and bureaus with jurisdiction over the
Demised Premises, and with any directives of any public officer or officers
which shall impose any violation, order or duty upon Lessor or Lessee with
respect to the Demised Premises and/or relate to the correction, prevention
and/or abatement of nuisances or other grievances in, upon or connected with the
Demised Premises during the Lease Term. Lessee shall, at Lessee’s own cost and
expense, also promptly comply with and obey all reasonable rules, orders and
regulations of all Lessor’s insurance carriers and any fire underwriting or
rating authority. Any governmental or municipal permits, approvals or consents
required in order for Lessee to be able to use the Demised Premises for the
purposes for which Lessee intends, and is permitted hereunder, to use the
Demised Premises, if necessary, shall be obtained by Lessee, at Lessee’s sole
cost and expense, and any failure of Lessee to obtain such permits, approvals or
consents shall not relieve Lessee of its obligations hereunder. Lessor
represents, as of the date of Lessor’s execution of this Lease, that Lessor has
not received written notice from any governmental authority that the Premises,
Building or the Site are not in compliance with any laws applicable thereto,
which non-compliance remains uncured.
6. UTILITIES: Lessee shall be responsible for procuring directly from the
providers of all such services, and paying to such providers the costs and
expenses of all utilities and services used on the Premises during the Lease
Term except for water and sewage. The water meter (“Primary Water Meter”)
monitoring the consumption of water and sewer usage within the Premises serves
both the Premises and the adjacent premises. Prior to the Lease Commencement
Date, Lessor shall install a submeter (the “Submeter”) to measure the
water/sewer usage of the adjacent premises and Lessee will be charged by Lessor
for the difference between the usage recorded by the Primary Meter and the
Submeter. In addition to the charges for water and sewage, Lessee shall be
responsible for payment of its proportionate share of the storm water utility
charges levied, imposed or assessed by Miami-Dade County. Lessee’s proportionate
share thereof shall be determined by (i) multiplying the amount of the
Miami-Dade County storm water utility charge attributable to the meter servicing
the Demised Premises times (ii) a fraction, the numerator of which shall be the
size of the Demised Premises and the denominator of which shall be the aggregate
amount of leased area (inclusive of the Demised Premises) serviced by the meter.
If the meter services only the Demised Premises, Lessee will be responsible for
the entire storm water utility charges attributable to said meter. Lessor
represents that the Premises is separately metered for electrical utility
services and that all HVAC, electrical and mechanical equipment serving the
Premises, serve only the Premises.
(TABLE) [c72999c7299901.gif]          

 

4



--------------------------------------------------------------------------------



 



7. ALTERATIONS: Lessee shall make no additions, installations, alterations or
changes in or to the Demised Premises without obtaining the prior written
approval of Lessor, which approval shall not be unreasonably withheld or
delayed. The approval of Lessor shall not be required if, and only if, such
additions, installations, work and alterations in or to the Demised Premises (a)
are nonstructural and cosmetic in nature, (b) would not affect the Building
systems outside of the Demised Premises, (c) do not require a building permit or
other governmental approvals, (d) are built in compliance with Lessor’s
reasonable rules and regulations, and (e) Lessor is given a minimum of two
(2) weeks prior written notice thereof. In any event, all installations,
alterations or work done by Lessee shall at all times comply with:

  a.  
Laws, rules, orders and regulations of all governmental or municipal bodies,
authorities, departments or agencies having jurisdiction thereof and such rules
and regulations as Lessor shall promulgate.
    b.  
Plans and specifications prepared by and at the expense of Lessee theretofore
submitted to Lessor for its prior written approval; no installations,
alterations or any other work shall be undertaken, started or begun by Lessee,
its agents, servants or employees, until Lessor has approved such plans and
specifications; and no amendments or additions to such plans and specifications
shall be made without the prior written consent of Lessor.
    c.  
Lessee agrees to pay Lessor’s costs and expenses of reviewing any plans and
specifications submitted for Lessor’s review plus an inspection fee of one
hundred and no/100 ($100.00) dollars per inspection.

8. ACCESS: Upon reasonable prior notice (except in the event of an emergency, in
which case no notice shall be required), Lessee shall permit Lessor and others
authorized by Lessor to enter upon the Demised Premises at all reasonable times
to examine the condition thereof and conditions of Lessee’s occupancy, to make
such repairs, additions or alterations therein as Lessor may deem necessary and
as are allowed under this Lease, for such other purposes as may be related to
Lessor’s ownership and as allowed under this Lease, or to exhibit the same to
prospective tenants, purchasers and/or mortgagees. Except in the event of an
emergency, Lessor shall endeavor to minimize disruption to Lessee’s normal
business operations in the Premises in connection with any such entry. Except in
the event of an emergency, Lessee shall be allowed access to the Premises 24
hours per day, 7 days per week.
9. SIGNAGE: Lessee may not erect any sign in or on any portion of the Demised
Premises, the Building or anywhere on the Site, without Lessor’s prior written
approval, which approval shall not be unreasonably withheld. Lessor hereby
agrees that Lessee shall have the exclusive right to have its signage on the
entryway monument to the Site.
10. USE: Lessee shall use the Demised Premises solely for warehouse, office and
laboratory space and for no other use or purpose. Lessee shall not use, or
permit the use of, the Demised Premises contrary to any applicable statute,
ordinance, law, rule or regulation or in violation of the certificate of
occupancy.
11. INDEMNITY: a. Subject to Section 16c., Lessee shall, except in cases of
Lessor’s gross negligence or willful misconduct, save and hold Lessor harmless
from all liabilities, charges, expenses (including counsel fees) and costs on
account of all claims for damages and otherwise and/or suits for or by reason of
any injury or injuries to any person or property of any kind whatsoever, whether
the person or property of Lessee, its agents or employees or third persons, from
any cause or causes whatsoever while on or upon the Premises or to Lessee’s use
and occupancy of the Demised Premises. Lessor shall not in any manner be liable
to Lessee for damages, losses or any other claim resulting from Lessor’s delay
or failure in delivery of the Demised Premises.
(TABLE) [c72999c7299901.gif]          

 

5



--------------------------------------------------------------------------------



 



b. Subject to Section 16 hereof, Lessor hereby agrees to indemnify and hold
Lessee harmless from and against all costs, damages, claims, liabilities and
expenses suffered by or claimed against Lessee, directly arising out of (i) any
accident, injury or damage caused to any person on or about the common or public
areas of the Building within Lessor’s exclusive control during the Lease Term,
or (ii) any breach or default by Lessor in the performance or observance of its
covenants or obligations under this Lease; except to the extent such accident,
injury, damage, failure, breach or default is a result of or in any way caused
by Lessee’s or any of Lessee’s invitees’ gross negligence or willful misconduct
and except, further that Lessor’s obligation to indemnify Lessee pursuant to
this Section shall be applicable and shall be enforceable only to the extent
that Lessee has suffered an actual and demonstrable loss directly and solely
caused by the breach or default by Lessor in the performance or observance of
its covenants or obligations under this Lease; and provided, however, that in no
event shall Lessor have any liability to Lessee for claims based on the
interruption of or loss to Lessee’s business or for any indirect losses or
consequential damages whatsoever or for claims for which Lessee is insured or
required under this Lease to be insured (or for which Lessee would have been
insured had Lessee carried business interruption insurance).
Furthermore, Lessor shall not in any manner be liable to Lessee for damages,
losses or any other claim resulting from Lessor’s delay or failure in delivery
of the Demised Premises. Notwithstanding anything to the contrary in this
Section or elsewhere in this Lease, this section shall not apply to the holder
of any Mortgage.
12. SURRENDER AND TERMINATION: All fixtures, equipment, improvements and
appurtenances attached to or built into the Demised Premises prior to or during
the term, whether by Lessor, at its expense or at the expense of Lessee, or by
Lessee, shall be and remain part of the Demised Premises and shall not be
removed by Lessee at the end of the term, unless with regard to any improvements
made by Lessee during the Lease Term for which Lessee has requested Lessor’s
consent, Lessor has advised Lessee at the time its consent is given, that such
improvements may be required to be removed at the end of the Lease Term. All of
Lessee’s removable trade fixtures and removable business equipment may be
removed by Lessee upon condition that such removal does not materially damage
the Premises and that the cost of repairing any damage to the Demised Premises
or the Building arising from such removal shall be paid by Lessee (or the
repairs shall be performed by Lessee prior to the expiration of the Lease Term).
Any property of Lessee or of any subtenant or occupant that Lessee has the right
to remove or may hereunder be required to remove which shall remain in the
Premises after the expiration or termination of the term of this Lease shall be
deemed to have been abandoned by Lessee, and either may be retained by Lessor as
its property or may be disposed of in such manner as Lessor may see fit;
provided, however, that, notwithstanding the foregoing, in the event of any
failure of Lessee to promptly remove the items properly requested by Lessor to
be removed and/or restore any damage to the Building or Demised Premises
occasioned by such removal, Lessor, at Lessee’s cost and expense, may remove the
items Lessee failed to remove and/or effect all repairs to the Building and
Demised Premises. If such property or any part thereof shall be sold, Lessor may
receive and retain the proceeds of such sale and apply the same, at its option,
against the expenses of the sale, the cost of moving and storage, any arrears of
Base Rent, additional rent or other charge payable hereunder and any damages to
which Lessor may be entitled hereunder or pursuant to law. Upon the expiration
or other termination of the term of this Lease, Lessee shall quit and surrender
to Lessor the Demised Premises, broom clean, in good order and condition,
ordinary wear and tear, damage from casualty and any of Lessor’s obligations
hereunder excepted, and Lessee shall (i) remove all of its property and other
items that it is permitted or required hereunder to remove and (ii) repair all
damage to the Building and/or the Demised Premises occasioned by such removal.
Lessee’s obligation to observe or perform this covenant shall survive the
expiration or other termination of the term of this Lease. The foregoing
notwithstanding, Lessee shall, at Lessee’s sole cost and expense, remove any and
all furniture, fixtures, and equipment which has been conveyed to Lessee by way
of the Bill of Sale specifically including, without limitation, all of the HEPA
HVAC systems detailed in the Bill of Sale and otherwise restore and/or repair
the Demised Premises due to any damages that are caused by the removal of such
furniture, fixtures and equipment, provided however, to the extent that any of
the forgoing items are served by accessions in the Demised Premises, such as
ductwork, electrical lines or plumbing lines, Lessee shall not be required to
remove such accessions but shall be responsible to cap off, seal off or
otherwise leave such accessions in a safe state and condition.
(TABLE) [c72999c7299901.gif]          

 

6



--------------------------------------------------------------------------------



 



13. LIABILITY: Except in cases of Lessor’s gross negligence of willful
misconduct, Lessor, its agents and its and their employees shall not be liable
for any damage to property of Lessee or of any other party claiming by, through
or under Lessee, nor for the loss or damage to any property of Lessee by theft
or otherwise. Lessee shall, at its own cost and expense, be responsible for the
repairs or restoration due to, or resulting from, any theft or otherwise. Lessor
or its agent shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity,
electrical disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances or plumbing works or from the roof,
street or sub-surface or from any other place or by dampness or by any other
cause of whatsoever nature; nor shall Lessor or its agents be liable for any
such damage caused by other tenants or persons in the Building or caused by
operations in construction of any private, public or quasi-public work; nor
shall Lessor be liable for any defect (latent or otherwise) in the Demised
Premises or in the Building. Lessee shall reimburse and compensate Lessor as
additional rent for all expenditures made by, or damages or fines sustained or
incurred by, Lessor due to non-performance or non-compliance with or breach or
failure to observe any term, covenants or condition of this Lease upon Lessee’s
part to be kept, observed, performed or complied with after the giving of any
applicable notice and expiration of any applicable cure period.
14. NO WAIVER: The failure of Lessor to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease
shall not prevent a subsequent act, which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Lessor of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. No provision of this Lease
shall be deemed to have been waived by Lessor unless such waiver be in writing
signed by Lessor. No surrender of this Lease shall be effective without Lessor’s
written agreement to accept such surrender. No payment by Lessee, or receipt by
Lessor, of a lesser amount than the full rent, additional rent or payment
obligation hereunder shall be deemed to be other than on account for the sum or
sums stipulated hereunder, nor shall any endorsement or statement on any check
or any letter accompanying a payment by Lessee be deemed an accord and
satisfaction and Lessor may accept such check or payment without prejudice to
Lessor’s right to recover the balance of such rent, additional rent or other
payment or pursue any other remedy available to Lessor. No waiver, on the part
of Lessor, its successors or assigns, of any default or breach by Lessee of any
covenant, agreement or condition of this Lease shall be construed to be a waiver
of the rights of Lessor as to any prior or future default or breach by Lessee.
15. SUBORDINATION: This Lease is subject and subordinate to the lien of any and
all (i) mortgages, deeds of trust or other security devices which may now or
hereafter affect or encumber all or any portion of the Building or the land
underlying the same and the land and other property appurtenant to the use and
enjoyment of the Building (collectively, the “Land”). This clause shall be
self-operative and no further instrument of subordination shall be required by
any mortgagee, or holder of another security device or holder of a ground
leasehold interest. In confirmation of such subordination, Lessee shall execute
promptly any certificate that Lessor may request.

 

(TABLE) [c72999c7299901.gif]          

7



--------------------------------------------------------------------------------



 



16. INSURANCE. Commencing on the date the Premises are delivered to Lessee and
during the Lease Term and any renewals or extensions thereof, the Lessee shall
keep, in full force and effect, Commercial General Liability Insurance insuring
the Lessee. Policy limits shall not be less than $1,000,000 (one million)
dollars per occurrence and a general aggregate limit of $2,000,000 (two million)
dollars covering death, bodily injury and property damage. Subject coverage
shall also include fire and extended coverage legal liability insurance in an
amount not less than $50,000 (fifty thousand dollars.) The limits of said
insurance shall not in any way limit the liability of Lessee under this Lease.
Lessee shall deliver to Lessor a Certificate of Insurance showing evidence of
the named requirements herein. All insurance policies which Lessee is required
to secure and maintain shall conform to the following conditions:

  a.  
Policies shall be written by one or more responsible insurance companies rated
A.M. Best A- (A minus) 6 or better. Policies shall be in a form and by companies
acceptable to Lessor and such acceptance will not be unreasonably withheld.
    b.  
Policies shall name Lessor, Agent or any other person designated by Lessor, as
Additional Insured and shall contain a clause that insured shall not cancel
insurance without first giving Lessor at least 30 (thirty) day prior written
notice.
    c.  
Policies shall waive all rights of subrogation against Lessor, and Lessor’s
mortgagees with respect to such losses payable under such policies. Lessee
hereby waives any and all right of recovery which it might otherwise have
against Lessor or Lessor’s agents for loss or damage to Lessee’s furniture,
furnishings, fixtures, inventory and/or improvements made by Lessee and all
other losses covered by the insurance required to be carried by Lessee.

Lessee shall not conduct or permit to be conducted any activity, or place or
permit to be placed any equipment or other item in or about the Premises,
Building or the Site which will in any way increase the rate of fire insurance
or other insurance on the Building or the Site. If any increase in the rate of
fire insurance or other insurance is due to any activity, equipment or other
items of Lessee, then (whether or not Lessor has consented to such activity,
equipment or other item) Lessee shall pay as additional rent due hereunder the
amount of such increase. The statement of any applicable insurance company or
insurance rating organization (or other organization exercising similar
functions in connection with the prevention of fire or the correction of
hazardous conditions) that an increase is due to any such activity, equipment or
other item shall be conclusive evidence thereof.
Lessor agrees to carry and maintain all-risk property insurance covering the
Building and Lessor’s property therein. Lessor also agrees to carry and maintain
commercial general liability insurance in limits Lessor reasonably deems
appropriate. Lessor hereby waives its right of recovery against Lessee and
releases Lessee from any and all liabilities, claims and losses for which Lessee
may otherwise be liable to the extent Lessor is covered by property insurance
therefore (or required to be covered pursuant to this Section 16).
17. DEFAULT: Time is of the essence with regard to the performance of Lessee’s
obligations under this Lease. Any of the following constitutes a default of this
Lease by Lessee:

  a.  
Failure to pay any installment of Base Rent, item of additional rent or other
charge payable under this Lease on the applicable payment date and such failure
continues for five (5) days after the date due.
       
Lessee shall pay Lessor interest at the rate of eighteen percent (18%) simple
interest per annum (or if such rate be illegal, at the maximum rate permitted by
law, and any payment in excess of that which is permitted by law shall, and be
deemed to be, an advance payment of base rent and shall be applied against the
installments of Base Rent next becoming due) on all payments due under this
Lease that are not made on the date when due, calculated from the date when due
until paid in full.

(TABLE) [c72999c7299901.gif]          

 

8



--------------------------------------------------------------------------------



 



  b.  
Failure to cure any other default of Lessee’s obligations under this Lease for a
period of ten (10) days after notice specifying the nature of the default,
provided, however, that if such cure cannot reasonably be effected within such
ten (10) day period and Lessee begins such cure promptly within such ten
(10) day period and is pursuing such cure in good faith and with diligence and
continuity, then Lessee shall have such additional time, up to an additional
sixty (60) days, as is reasonably necessary to effect such cure.
    c.  
Vacation or abandonment of the Demised Premises, but only if Lessee does not
timely comply with Lessee’s obligations under this Lease including, but not
limited to, maintaining utility services to the Premises.
    d.  
Lessee files a voluntary petition in bankruptcy or is adjudicated insolvent or a
bankrupt, or makes an assignment for the benefit of creditors, or files a
petition for relief under any applicable bankruptcy law, or consents to the
appointment of a trustee or receiver of all or any substantial part of its
property; or
    e.  
An involuntary petition under any applicable bankruptcy law is filed against
Lessee and is not vacated within sixty (60) days.

18. LESSOR’S REMEDIES: Upon Lessee’s default and the expiration of any
applicable notice, grace and cure periods, Lessor may, at Lessor’s option, take
any one or more of the following actions without further notice or demand.

  a.  
Terminate the Lease and declare all Base Rent, additional rent and other charges
for the entire remaining portion of the term immediately due and payable as
damages in accordance with Section 18(c) hereof.
    b.  
Bring an action against Lessee to collect all Base Rent and other sums due and
owing Lessor, or to enforce any other term or provision of this Lease.
    c.  
Terminate this Lease by three (3) days’ written notice to Lessee and in
accordance with applicable laws. In the event of termination, Lessee agrees to
immediately surrender possession of the Demised Premises. If Lessor terminates
this Lease, Lessor may recover from Lessee all damages Lessor incurs by reason
of Lessee’s default, including damages equal to the present value (discounted at
the rate of five percent (5%) per annum) of the difference between the Base Rent
due for the remainder of the Lease Term and the market value rent rate for the
remainder of the Lease Term, and all Lessor’s costs, expenses and reasonable
attorneys’ fees.
    d.  
Lessor may pay or perform, or cause to be paid or performed, any obligation of
Lessee under this Lease, for Lessee’s account, and Lessee shall promptly
reimburse Lessor, upon demand, for all Lessor’s costs, expenses and attorneys’
fees so incurred.
    e.  
Relet the Demised Premises for Lessee’s account without terminating this Lease.
All sums received by Lessor from reletting shall be applied first to Lessor’s
reasonable costs and expenses incurred in reletting, including, without
limitation, Lessor’s attorneys’ fees, advertising costs, brokerage commissions
and costs of alterations, improvements and repairs to the Demised Premises
expended or incurred by Lessor in order to effect such reletting, then to the
payment of all sums due under this Lease. Upon Lessor’s demand, Lessee shall pay
any deficiency to Lessor as it arises.

Lessor’s remedies in this Section 18 are cumulative and in addition to any other
remedies available at law or in equity.
(TABLE) [c72999c7299901.gif]          

 

9



--------------------------------------------------------------------------------



 



19. DESTRUCTION — FIRE OR OTHER CAUSE: If the Demised Premises shall be
partially damaged by fire or other cause whether or not due to the fault or
neglect of Lessee or Lessee’s servants, employees, agents, invitees or
licensees, Lessor shall, upon Lessor’s receipt of the insurance proceeds and to
the extent such proceeds are allocable or attributable to the Demised Premises,
repair the portions of the Demised Premises covered by Lessor’s insurance, and
the rent until such repairs shall have been made shall be apportioned according
to the part of the Demised Premises which is usable by Lessee. But if such
partial damage is intentionally caused by Lessee or Lessee’s servants,
employees, agents, invitees or licensees, without prejudice to any other rights
and remedies of Lessor and without prejudice to the rights of subrogation of
Lessor’s insurer, the damages shall be repaired by Lessor but there shall be no
apportionment or abatement of rent. If the Demised Premises are totally damaged
or are rendered wholly un-tenantable by fire or other cause and Lessor shall
decide not to restore or not to rebuild the same, or if the Building shall be so
damaged that Lessor shall decide to demolish it or not to rebuild it, or if the
damage occurs in the last year of the then term of this Lease, or if the
Building (whether or not the Demised Premises have been damaged) should be
damaged to the extent of fifty (50%) percent or more of the then monetary value
thereof, or if the damage resulted from a risk not fully covered by Lessor’s
insurance, then or in any of such events, Lessor may, within ninety (90) days
after such fire or other cause, give Lessee a notice of Lessor’s election to
cancel this Lease, and thereupon the term of this Lease shall expire by lapse of
time upon the third day after such notice is given, and Lessee shall vacate the
Demised Premises and surrender the same to Lessor. For purposes of this Lease,
the term “Lessor’s receipt of insurance proceeds” shall mean the portion of the
insurance proceeds paid over to Lessor free and clear of any collection by
mortgagees for the value of the damage, attorney fees and other costs of
compromise, adjustment, settlement and collection of the insurance proceeds.
20. LEGAL FEES: In the event it shall become necessary for either Lessor or
Lessee, at any time, to institute any legal action or proceedings of any nature
for the enforcement of this Lease, or any of the provisions hereof, or to employ
an attorney-at-law therefore and either Lessor or Lessee prevails in such action
or proceedings, then the non-prevailing party shall pay to the prevailing party
all such costs (including a reasonable attorney’s fee) incurred in such action
or proceedings.
21. CONDEMNATION: If all of the Building is taken by or under the power of
eminent domain (or conveyance in lieu thereof), this Lease shall terminate on
the date the condemning authority takes possession. In all other cases of any
taking of the Building by the power of eminent domain (or conveyance in lieu
thereof), Lessor shall have the option of electing to terminate this Lease. If
Lessor does not elect to terminate, Lessor shall do the work necessary so as to
constitute the portion of the Building not so taken a complete architectural
unit and Lessee shall do all other work necessary for it to use and occupy the
Demised Premises for its permitted purpose. During the period of Lessor’s
repairs, rent shall abate in an amount bearing the same ratio as the portion of
the Demised Premises unusable by Lessee bears to the entire Demised Premises.
Rent shall be equitably adjusted, as of the date the condemning authority
permanently acquires possession of any portion of the Demised Premises, to
reflect any permanent reduction in the tenantable portion of the Demised
Premises. Lessee shall not be entitled to, hereby expressly waives, and hereby
assigns to Lessor all Lessee’s right, title and interest in and to, any
condemnation award for any taking (or consideration paid for a conveyance in
lieu thereof), whether whole, partial, temporary or permanent, and whether for
diminution of the value of Lessee’s interest in this Lease or term thereof or to
the lease improvements or for any other claim or damage, except Lessee shall not
be precluded from seeking a separate claim for business damages or moving
expenses against the condemning authority provided any awards or proceeds sought
by, or paid to, Lessee does not reduce or diminish in any way or amount the
awards or proceeds otherwise payable to Lessor.
(TABLE) [c72999c7299901.gif]          

 

10



--------------------------------------------------------------------------------



 



22. ASSIGNMENT AND SUBLETTING: a. Lessee shall not assign, transfer or otherwise
encumber (collectively, “assign”) this Lease or all or any of Lessee’s rights
hereunder or interest herein, or sublet or permit anyone to use or occupy
(collectively, “sublet”) the Premises or any part thereof, without obtaining the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, conditioned or delayed. Without limiting the generality of the
preceding sentence, it is specifically agreed that it shall be reasonable for
Lessor to withhold its consent if: (i) the proposed subtenant is engaged in a
business, or the Demised Premises will be used in a manner, that is inconsistent
with the image of the Building; or (ii) Lessor is not reasonably satisfied with
the financial condition of the proposed subtenant or assignee; or (iii) the
proposed use of the Demised Premises is not in compliance with the use permitted
in this Lease. No assignment or right of occupancy hereunder may be effectuated
by operation of law or otherwise without the prior written consent of Lessor.
Any assignment or subletting, Lessor’s consent thereto, or Lessor’s collection
or acceptance of rent from any assignee or subtenant shall not be construed
either as waiving or releasing Lessee from any of its liabilities or obligations
under this Lease as a principal and not as a guarantor or surety, or as
relieving Lessee or any assignee or subtenant from the obligation of obtaining
Lessor’s prior written consent to any subsequent assignment or subletting. As
security for this Lease, Lessee hereby assigns to Lessor the rent due from any
assignee or subtenant of Lessee. For any period during which Lessee is in
default hereunder after the giving of any required notice and expiration of any
applicable cure period, Lessee hereby authorizes each such assignee or subtenant
to pay said rent directly to Lessor upon receipt of notice from Lessor
specifying same. Lessor’s collection of such rent shall not be construed as an
acceptance of such assignee or subtenant as a tenant. Lessee shall not mortgage,
pledge, hypothecate or encumber (collectively “mortgage”) this Lease without
Lessor’s prior written consent, which consent may be granted or withheld in
Lessor’s sole and absolute discretion. Lessee shall pay to Lessor an
administrative fee equal to one thousand five hundred dollars ($1,500) plus all
other expenses (including attorneys’ fees and accounting costs) incurred by
Lessor in connection with Lessee’s request for Lessor to give its consent to any
assignment, subletting, or mortgage. Lessee shall notify Lessor prior to
engaging a real estate broker in connection with any proposed assignment or
sublease. Any sublease, assignment or mortgage shall, at Lessor’s option, be
effected on forms approved by Lessor such approval not to be unreasonably
withheld, conditioned or delayed. Lessee shall deliver to Lessor a fully
executed copy of each agreement evidencing a sublease, assignment or mortgage
within ten (10) days after full execution thereof.
b. If Lessee is a partnership, then any event (whether voluntary, concurrent or
related) resulting in a dissolution of Lessee, any withdrawal or change (whether
voluntary, involuntary or by operation of law) of partners owning a controlling
interest in Lessee (including each general partner), or any structural or other
change having the effect of limiting the liability of the partners shall be
deemed a voluntary assignment of this Lease subject to the provisions of this
Section. If Lessee is a corporation (or a partnership with a corporate general
partner), then any event (whether voluntary, concurrent or related) resulting in
a dissolution, merger, consolidation or other reorganization of Lessee (or such
corporate general partner), or the sale or transfer or relinquishment of the
interest of shareholders who, as of the date of this Lease, own a controlling
interest of the capital stock of Lessee (or such corporate general partner),
shall be deemed a voluntary assignment of this Lease subject to the provisions
of this Section; provided, however, that the foregoing portion of this sentence
shall not apply to corporations whose stock is traded through a national or
regional exchange or over-the-counter market. Notwithstanding anything contained
in this Section 22 to the contrary, provided no default exists hereunder beyond
any applicable notice and cure periods, Lessee may, upon at least thirty
(30) days’ prior written notice to Lessor but without Lessor’s prior written
consent and without being subject to Lessor’s rights and Lessee’s obligations
set forth in Sections 22(d) and 22(e) below, assign or transfer its entire
interest in this Lease or sublease all or any part of the Demised Premises:
(a) to a corporation or other business entity (herein sometimes referred to as a
“successor corporation”) into or with which Lessee shall be merged or
consolidated, or to which substantially all of the assets or stock of Lessee may
be transferred, provided that such successor corporation or other entity shall
have a net worth and liquidity factor at least equal to the net worth and
liquidity factor of Lessee as of the date of such assignment, and provided that
the successor corporation shall assume in writing all of the obligations and
liabilities of Lessee under this Lease; or (b) to a corporation or other
business entity (herein sometimes referred to as a “related corporation”) which
shall control, be controlled by or be under common control with Lessee; or
(c) pursuant to a transfer of any of the outstanding capital stock of Lessee
through an “over the counter” market or any recognized national or overseas or
international securities exchange, or in connection with an initial public
offering.
(TABLE) [c72999c7299901.gif]          

 

11



--------------------------------------------------------------------------------



 



In the event of any such assignment or subletting, Lessee shall remain fully
liable as a primary obligor for the payment of all rent and other charges
required hereunder and for the performance of all obligations to be performed by
Lessee hereunder. For purposes of clause (b) above, “control” shall be deemed to
be direct or indirect ownership of more than fifty percent (50%) of the stock or
other voting interest of the controlled corporation or other business entity.
Together with Lessee’s notice to Lessor pursuant to this Section, Lessee shall
submit to Lessor sufficient information regarding the transaction as is
reasonably necessary for Lessor to confirm that the transaction meets the
qualifications set forth in this Section.
c. If at any time during the Lease Term, Lessee desires to assign, sublet or
mortgage all or part of this Lease or the Premises, then in connection with
Lessee’s request to Lessor for Lessor’s consent thereto, Lessee shall give
notice to Lessor in writing (“Lessee’s Request Notice”) containing: the identity
of the proposed assignee, subtenant or other party and a description of its
business; the terms of the proposed assignment, subletting or other transaction;
the commencement date of the proposed assignment, subletting or other
transaction (the “Proposed Sublease Commencement Date”); the area proposed to be
assigned, sublet or otherwise encumbered (the “Proposed Sublet Space”); the most
recent financial statement or other evidence of financial responsibility of such
proposed assignee, subtenant or other party; and a certification executed by
Lessee and such party stating whether or not any premium or other consideration
is being paid for the assignment, sublease or other transaction.
d. Lessor shall have the right in its sole and absolute discretion to terminate
this Lease with respect to the Proposed Sublet Space by sending Lessee written
notice of such termination within thirty (30) days after Lessor’s receipt of
Lessee’s Request Notice. If the Proposed Sublet Space does not constitute the
entire Premises and Lessor exercises its option to terminate this Lease with
respect to the Proposed Sublet Space, then (i) Lessee shall tender the Proposed
Sublet Space to Lessor on the Proposed Sublease Commencement Date and such space
shall thereafter be deleted from the Premises, and (ii) as to that portion of
the Premises which is not part of the Proposed Sublet Space, this Lease shall
remain in full force and effect except that Base Rent and additional rent shall
be reduced pro rata. All costs of any construction required to permit the
operation of the Proposed Sublet Space separate from the balance of the Premises
shall be paid by Lessee to Lessor as additional rent hereunder. If the Proposed
Sublet Space constitutes the entire Premises and Lessor elects to terminate this
Lease, then Lessee shall tender the Proposed Sublet Space to Lessor, and this
Lease shall terminate, on the Proposed Sublease Commencement Date.
e. If any sublease or assignment (whether by operation of law or otherwise,
including without limitation an assignment pursuant to the provisions of the
Bankruptcy Code or any other Insolvency Law) provides that the subtenant or
assignee thereunder is to pay any amount in excess of the rental and other
charges due under this Lease, then whether such excess be in the form of an
increased monthly or annual rental, a lump sum payment, payment for the sale,
transfer or lease of Lessee’s fixtures, leasehold improvements, furniture and
other personal property, or any other form (and if the subleased or assigned
space does not constitute the entire Premises, the existence of such excess
shall be determined on a pro-rata basis), Lessee shall pay to Lessor 50% of any
such excess or other premium applicable to the sublease or assignment (after
first deducting reasonable transaction costs associated with such sublease or
assignment, specifically limited to customary brokerage commissions and
reasonable tenant improvements), which amount shall be paid by Lessee to Lessor
as additional rent upon such terms as shall be specified by Lessor and in no
event later than ten (10) days after any receipt thereof by Lessee. Acceptance
by Lessor of any payments due under this Section shall not be deemed to
constitute approval by Lessor of any sublease or assignment, nor shall such
acceptance waive any rights of Lessor hereunder. Lessor shall have the right to
inspect and audit Lessee’s books and records relating to any sublease or
assignment.
(TABLE) [c72999c7299901.gif]          

 

12



--------------------------------------------------------------------------------



 



f. All restrictions and obligations imposed pursuant to this Lease on Lessee
shall be deemed to extend to any subtenant, assignee, licensee, concessionaire
or other occupant or transferee, and Lessee shall cause such person to comply
with such restrictions and obligations. Any assignee shall be deemed to have
assumed obligations as if such assignee had originally executed this Lease and
at Lessor’s request shall execute promptly a document confirming such
assumption. Each sublease is subject to the condition that if the Lease Term is
terminated or Lessor succeeds to Lessee’s interest in the Premises by voluntary
surrender or otherwise, at Lessor’s option the subtenant shall be bound to
Lessor for the balance of the term of such sublease and shall attorn to and
recognize Lessor as its landlord under the then executory terms of such
sublease.
23. PARKING: Lessee shall not park any vehicle, in any area, where said parking
will constitute a problem to other tenants. Parking areas shall be provided at
no additional cost to Lessee. Lessor reserves the right at all times during the
term hereof to designate and re-designate such parking areas and to proscribe
the use thereof by reasonable rules and regulations. Lessee, its officers,
employees, guests, invitees and visitors shall not at any time park trucks or
vehicles in any of the areas designated for automobile parking. Notwithstanding
anything herein to the contrary, Lessee shall at all times during the Lease Term
(subject to emergencies and Landlord’s repair and maintenance obligations
hereunder) be entitled to one hundred (100) parking spaces or parking areas on
the Site. Lessor shall have no responsibility to police or otherwise insure
Lessee’s or other lessees’ use thereof. Parking areas shall be provided by
Lessor for use by Lessee, its officers, employees, guests, invitees and visitors
in common with the other tenants of the Building, their officers, employees,
guests, invitees, visitors and such other parties as Lessor shall, from time to
time, permit, on a “first come-first served” basis. All parking spaces and
parking areas shall be non-attended and shall be utilized at the vehicle owner’s
own risk. Lessor shall not be liable for any injury to persons or property or
loss by theft or otherwise to any vehicle or its contents unless caused by
Lessor’s gross negligence or willful misconduct. Vehicles parked on lawn areas
are subject to being towed away at vehicle owner’s expense.
24. KEYS: At the expiration or earlier termination of this Lease, Lessee shall
furnish Lessor with at least one (1) key to each door or other locked area in or
to the Demised Premises.
25. CONSTRUCTION LIENS: Neither Lessor nor the property shall be liable for any
labor, services or materials furnished or to be furnished to Lessee upon credit,
and no mechanic’s or other lien for any such labor, services or materials shall
attach to, encumber or in any way affect the reversionary interest or other
estate or interest of Lessor in and to the Building. Nothing in this Lease shall
be construed as a consent by Lessor to subject Lessor’s reversionary interest in
the Demised Premises to liability under the Florida Construction Lien Law for
work performed by or on behalf of Lessee. If, as a result of any work or
installation made by, or on behalf of Lessee, or Lessee’s maintenance and repair
of the Demised Premises, a claim of lien is filed against the Demised Premises
or all or any portion of the Building, within twenty (20) days after it is
filed, Lessee shall either satisfy the claim of lien or transfer it to a bond as
permitted by Chapter 713 of the Florida Statutes. If Lessee fails to do so
within the twenty (20) day period, Lessor may transfer the lien to a bond as
permitted by Chapter 713 of the Florida Statutes or satisfy the lien, and Lessee
shall reimburse Lessor for all Lessor’s costs and expenses (including reasonable
attorneys’ fees) incurred in connection therewith.
26. NOTICES: All notices by Lessee to Lessor or by Lessor to Lessee with regard
to this Lease must be in writing and shall be deemed conclusively delivered when
same are either hand delivered, or three (3) business days after deposited in
the U.S. mail, postage prepaid, certified, return receipt requested, or
delivered by a nationally recognized courier for overnight delivery with such
delivery charge being prepaid, if to Lessor, addressed to Lessor at the address
set forth for Lessor on page 1 of this Lease or if to Lessee, at the address set
forth for Lessee on page 1 of this Lease prior to the Lease Commencement Date,
or at the Premises after the Lease Commencement Date. A courtesy copy of all
notices shall also be delivered to Akerman Senterfitt, One S.E. Third Avenue,
Suite 2500, Miami, Florida 33131, Attention Carol S. Faber, Esq. (Ph#
305-374-5600) however Lessor’s failure to deliver any such courtesy copy shall
not invalidate or otherwise impair the effectiveness of any notice given to
Lessee. Either party hereto may, by notice given as aforesaid, designate a
different address or addresses for notices.
(TABLE) [c72999c7299901.gif]          

 

13



--------------------------------------------------------------------------------



 



27. LESSEE’S PROPORTIONATE SHARE a. Lessee agrees to pay its proportionate share
of (i) any increase in real property taxes and assessments (including any
changes or additions to any existing method of taxation) over and above those
imposed, levied or assessed against, the Site and Building (“Real Estate Taxes”)
for any Operating Year over and above Real Estate Taxes for the Base Year (as
defined below), (ii) any increase in premiums for fire, casualty and extended
coverage (including, without limitation, rent insurance) and public liability
insurance premiums and paid deductibles over and above those charged for the
Base Year with respect to the Site and Building for commercially reasonable
insurance coverage with commercially reasonable deductibles, the amounts paid by
Lessor to satisfy any such deductibles necessary under such policies of
insurance, and (iii) any increase in Operating Expenses, as such term is
hereinafter defined, for the Site and Building over and above those Operating
Expenses for the Base Year. For purposes of this Lease, the Base Year shall be
defined as calendar year 2008. Real property taxes and assessments, premiums for
insurance and Operating Expenses shall hereafter collectively be referred to as
the “Expenses”. Lessee’s proportionate share for the purposes of this Section 27
shall be Sixty-Five and 98/100 percent (65.98%). The percentage was computed on
the basis that the Demised Premises consist of Fifty-Nine Thousand One Hundred
Sixty-Five (59,165) square feet and the Building consists of Eighty-Nine
Thousand Six Hundred Sixty-Five (89,665) square feet. Lessee’s proportionate
share shall be recomputed if, and each time, the aggregate size of the Building
is reduced or increased. For purposes of this Section, Real Estate Taxes will
not include any income, excess profits, business, inheritance, succession,
transfer, or franchise tax upon Lessor or Lessor’s interest in the Building or
Site, or any fine, penalty, cost or interest for any Real Estate Taxes Lessor
fails to timely pay. Lessor represents and agrees that the for purposes of this
Section 27, as of the date of this Lease, the Land shall consist only of the
area immediately surrounding and serving the Building as depicted on the
attached Exhibit “A” and shall not include any other portions of the Park, that
the Land is taxed as a separate tax parcel which does not include any other
portion of the Park, and that the Expenses shall only include Expenses
applicable to the Building and the Land and not to the Park.
b. As used herein, the term “Operating Year” shall mean each calendar year
subsequent to the Base Year and the term “Operating Expenses” shall mean the
total of the amount of expenses, costs or charges expended, paid or incurred by
Lessor in any calendar year with respect to the repair, replacement, operation
and maintenance of the Building or Site, including, but not limited to, common
area electricity, water, fuel, water rates, sewer charges, labor costs, security
costs, service contracts, management charges, common area refuse removal,
landscaping, interior and exterior repairs and replacement, and drain field and
septic systems operations, parking lot maintenance, repairs and replacements
(including, without limitation, lighting, striping and resurfacing), association
fees (if any), the cost of painting and decorating the common areas of the
Building and all other expenses, costs and charges relative to the repair,
replacements, operation and maintenance of the Building, including all legal and
auditing fees incurred in connection with the foregoing and including all
improvements and equipment required by any federal, state or local law or
government regulation. Operating Expenses shall not include any of the
following: (i) principal or interest payments on any Mortgages; (ii) leasing
commissions or legal fees with respect to the negotiation of leases; (iii) the
costs of utilities separately charged to particular tenants of the Building;
(iv) expenses for which Lessor receives insurance proceeds; (v) costs of
financing the Building and/or the Site; (vi) wages, salaries and other
compensation paid to employees of Lessor or its managing agent above the level
of Senior Property Manager as reasonably determined by Lessor; (vii) attorneys’
fees and accounting fees, if such fees are incurred in connection with
negotiations or disputes with tenants of the Building; (viii) costs of
administering the affairs of the ownership entity which are unrelated to the
maintenance, management and ownership of the Building; (ix) management fees in
excess of five percent (5%) of gross revenues; (x) the cost of tenant
improvements, concessions and allowances provided to tenants of the Building,
including the cost of preparing any space in the Building for occupancy by any
tenant and/or for altering, renovating, repainting, decorating, planning and
designing spaces for any tenant in the Building in connection with the renewal
of its lease and/or costs of preparing or renovating any vacant space for lease
in the Building;
(TABLE) [c72999c7299901.gif]          

 

14



--------------------------------------------------------------------------------



 



(xi) rental payments made under any ground lease, (xii) any increased component
of insurance premiums attributable solely to any tenant’s hazardous acts;
(xiii) any amounts paid to any person, firm, or corporation related to or
otherwise affiliated with Lessor or any general partner, officer or director of
Lessor or any of its general partners to the extent they exceed arms-length
competitive prices paid in the Miami-Dade metropolitan area for the services or
goods provided (xiv) advertising and promotional expenses incurred in leasing or
marketing the Building; (xv) costs of services and/or utilities provided to
other tenants; (xvi) Real Estate Taxes and any increase in insurance premiums
which are to be charged under Section 27(i) and (ii) hereof; (xvii) expenditures
for capital improvements as determined under generally accepted accounting
principles, except for capital expenditures which are intended to effect savings
in the cost of the operation or maintenance of the Building and Site, but only
to the extent in any year of such actual savings, and provided, that such costs
shall be amortized over the useful life thereof; and capital improvements
required to be made by governmental authority, enacted or imposed after the
Lease Commencement Date, and provided that such costs shall be amortized over
the useful life thereof; and (xix) the cost of any items for which Lessor is or
is entitled to be reimbursed by any other party. In determining Expenses (as
defined herein) for an Operating Year or the Base Year, if less than 100% of the
rentable area of the Building has been occupied by tenants at any time during
the Base Year or any subsequent Operating Year, Expenses shall be determined for
such Operating Year to be an amount equal to the like expenses which would
normally be expected to be incurred had 100% of the rentable area of the
Building been occupied throughout such Operating Year.
c. Prior to or during the first Operating Year and each subsequent Operating
Year, Lessor shall notify Lessee of Lessor’s estimate of Lessee’s liability
under this Section 27. Lessee’s proportionate share of increases in Expenses
over the Base Year shall be payable in equal one-twelfth (1/12th) installments
on the first day of each month in advance, commencing January 1, 2009, which
installments shall continue to be paid by Lessee until Lessor furnishes Lessee
with a revised statement setting forth Lessor’s estimate of Lessee’s liability
under this section. After the end of each Operating Year, Lessor shall submit a
statement (the “Year-End Statement”) to Lessee setting forth in reasonable
detail the actual Expenses and Lessee’s proportionate share thereof, for the
applicable Operating Year stating whether the installments of Lessee’s
proportionate share of Expenses previously paid is greater or less than the
amount payable by Lessee for such Operating Year. If there is a deficiency,
Lessee shall pay the amount thereof within twenty (20) days after Lessee’s
receipt of such Year-End Statement. If there shall be an overpayment, Lessor
shall either refund the amount thereof or permit Lessee to credit the amount
against subsequent monthly payment(s) due hereunder. If the Lease Term expires
on a day other than the last day of a Operating Year, then Lessee’s liabilities
pursuant to this section for such Operating Year shall be apportioned by
multiplying the respective amount of Lessee’s proportionate share thereof for
the full Operating Year by a fraction, the numerator of which is the number of
days during such Operating Year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365) days. Lessee’s obligation
to pay rent for any period of time attributable or allocable prior to the
expiration of this Lease shall survive the expiration or earlier termination of
this Lease. Any delay by Lessor in providing Lessee with the Year-End Statement
shall not relieve or release Lessee for its obligation to pay its proportionate
share of actual Expenses at such time as the applicable Year-End Statement is
furnished to Lessee.
(TABLE) [c72999c7299901.gif]          

 

15



--------------------------------------------------------------------------------



 



d. The Year-End Statement shall be binding on Lessee unless, within thirty
(30) business days after Lessee’s receipt of the Year-End Statement, Lessee
sends Lessor written notice objecting thereto and specifying the aspects of the
Year-End Statement disputed by Lessee (the “Dispute Notice”). For a period of
thirty (30) days after Lessor’s receipt of the Dispute Notice, an independent,
certified public accountant who is hired by Lessee on a non-contingent fee basis
and who offers a full range of accounting services and is reasonably acceptable
to Lessor, shall have the right (during regular business hours and at Lessor’s
offices where Lessor’s books and records are maintained) to audit the books and
records of the Lessor used to determine the Year-End Statement. Lessee shall
cause its accountant to prepare a written audit report and shall provide Lessor
with a copy of such report promptly after receipt thereof by Lessee. If such
audit is not completed and such report is not delivered to Lessor within the
aforementioned thirty (30) day period, the Year-End Statement shall be binding
upon Lessee. If such audit report is not disputed by Lessor and such audit
report shows that the amounts paid by Lessee to Lessor on account of increases
in Expenses exceed the amounts to which Lessor is entitled hereunder, Lessor
shall credit the amount of such excess toward the next monthly payment of rent
due hereunder, or, if no further sums are due from Lessee under this Lease,
Lessor shall return such excess to Lessee (less any amount then due from Lessee
to Lessor). If such audit report is disputed by Lessor, then the parties shall
negotiate in good faith to resolve such dispute. If the parties are unable to
resolve such dispute within thirty (30) days after Lessor disputes the report,
then Lessor shall promptly appoint an independent third party accountant to
resolve such dispute and the determination of such accountant shall be binding
and conclusive. Lessee shall pay all costs and expenses of any audit performed
by Lessee; however, the parties shall share the cost of the third party
accountant, further provided, however, that Lessor shall pay all reasonable
costs and expenses of any such audit, including the third party accountant, if
it is determined that Lessor’s determination of Operating Expenses, Real Estate
Taxes or insurance premiums, as applicable for the Operating Year in question
were overstated by more than seven and one-half percent (7.5%). In no event,
however, shall such accounting expenses exceed the amount Lessee was charged as
a result of such overstatement. If it is determined that the amount paid by
Lessee to Lessor on account of increases in Expenses is less than the amount to
which Lessor is entitled hereunder, Lessee shall pay such deficiency within ten
(10) business days after the completion of such audit report. Lessee shall (and
shall cause its employees, agents and consultants to keep the results of any
such audit strictly confidential).
28. SECURITY SERVICES: Lessee acknowledges that Lessor is not providing, and is
not obligated to provide, any security services to the Demised Premises, the
Building or the Site.
29. “AS IS”: Lessor shall not be required to do any work in, on or upon the
Demised Premises or the Building to ready the same for Lessee’s use or occupancy
of the Demised Premises, it being acknowledged that Lessee is familiar with the
condition of the Demised Premises and that Lessee has either undertaken an
examination of the same prior to the execution of this Lease or has waived the
opportunity to undertake such inspection, and the Premises and all the
equipment, furniture and fixtures located therein are being delivered in “AS IS”
condition as of the date of this Lease. All work necessary for Lessee’s use,
occupancy and operation of the Demised Premises for their intended purposes
shall be done by Lessee, at Lessee’s sole cost and expense, pursuant to the
terms and conditions of this Lease. Notwithstanding the foregoing, all HVAC,
mechanical, plumbing and electrical systems serving the Demised Premises shall
be in good working order on the date Lessor delivers possession of the Premises
to Lessee, in broom clean condition. Upon written notification by Lessee, no
later than thirty (30) days after the date Lessor delivers possession of the
Premises to Lessee, Lessor will make any needed repairs and perform any
maintenance to place the mechanical, electrical and plumbing systems in good
working order at Lessor’s sole cost and expense, after which time such systems
shall, in accordance with the terms of this Lease, be the responsibility of
Lessee who shall maintain and repair the same pursuant to, and in accordance
with, the terms and conditions of this Lease. Lessor makes no representation or
warranty, and shall have no liability or responsibility to Lessee whatsoever
with respect to (i) the functionality or viability of the clean room at the
Demised Premises or (ii) the functionality, condition or appearance of any of
the furniture, fixtures, equipment or other personal property being conveyed to
Lessee pursuant to the Bill of Sale. Lessor shall not take any actions which
would damage any of the personal property being conveyed to Lessee by way of the
Bill of Sale and shall take such actions which are reasonable and necessary to
secure the Demised Premises in order to protect the personal property being
conveyed to Lessee by way of the Bill of Sale prior to the Lease Commencement
Date (as it pertains to Space A) and the Space B Delivery Date (as it pertains
to Space B). Lessor shall repair any material damage to the clean room caused by
the Current Tenant which occurs between the date of this Lease and the Space B
Delivery Date. Lessee shall provide written notice of such damage to Lessor not
less than thirty (30) days after the Space B Delivery Date. In the event that
Lessee fails to timely notify Lessor of such damage with the aforementioned
thirty (30) day period, then Lessor shall no longer have any repair obligations
for the clean room thereafter.

 

(TABLE) [c72999c7299901.gif]          

16



--------------------------------------------------------------------------------



 



30. WAIVER OF JURY AND COUNTERCLAIM: It is mutually agreed by and between Lessor
and Lessee that the respective parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of Lessor and Lessee,
Lessee’s use or occupancy of said Demised Premises and/or any claim of injury or
damage and any emergency statutory or any other statutory remedy. It is further
mutually agreed that in the event Lessor commences any summary proceeding or
action for non-payment of rent, additional rent or other charge payable
hereunder, Lessee will not interpose any non-compulsory counterclaim of
whatsoever nature or description in such proceeding or action or seek to
consolidate any action or proceedings with Lessor’s action or proceedings.
Lessor and Lessee agree that in the event of any litigation regarding this
Lease, its terms and the enforcement of the rights and obligations of the
parties hereto, the sole proper venue for any such litigation shall be in Miami
-Dade County, Florida.
31. SECURITY DEPOSIT: a. Subject to the provisions of Section 31 b., Lessee has
deposited with Lessor the sum of Two Hundred Eighty-Eight Thousand Four Hundred
Twenty-Nine and 38/100 Dollars ($288,429.38) (“Security Deposit”) as security
for the faithful performance and observance by Lessee of the terms, provisions
and conditions of this Lease; it is agreed that in the event Lessee defaults in
respect of any of the terms, provisions and conditions of this Lease beyond the
expiration of any applicable notice and cure periods, Lessor may, without
prejudice to any other remedy which Lessor may have on account therefor,
appropriate, use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any sum as to which Lessee
is in default, after the giving of any applicable notice and expiration of any
applicable cure period, and Lessee shall forthwith, within (5) five days after
receipt of written demand of Lessor, restore said security to the original sum
deposited. Lessor may commingle the security deposit with its other funds and no
interest shall be payable to Lessee. Unless used in accordance with the terms
hereof, the Security Deposit (or the remaining balance thereof) shall be
returned to Lessee within sixty (60) days after the end of the Lease and after
delivery of entire possession of the Demised Premises to Lessor. In the event of
a sale of the Site and Building or leasing of the Building, Lessor shall
transfer the Security Deposit to the vendee or lessee and Lessor shall thereupon
be released by Lessee from all liability for the return of such Security
Deposit.
b. Lessee shall have the right to deliver to Lessor an unconditional,
irrevocable “evergreen” letter of credit in substitution of up to Two Hundred
Eighty-Eight Thousand Four Hundred Twenty-Nine and 38/100 Dollars ($288,429.38)
of the cash Security Deposit, subject to the following terms and conditions.
Such letter of credit shall be (a) in form and substance reasonably satisfactory
to Lessor; (b) at all times, when added to the cash portion of the Security
Deposit, shall equal the Security Deposit, and shall permit multiple draws;
(c) issued by a commercial bank reasonably acceptable to Lessor from time to
time with a branch office located in the Miami-Dade metropolitan area to present
the letter of credit; (d) made payable to, and expressly transferable and
assignable by, the owner from time to time of the Building (which
transfer/assignment shall be conditioned only upon the execution of a written
document in connection therewith, and Lessee shall pay all charges related to
any such transfer or assignment); (e) payable at sight upon presentment to a
local branch of the issuer or a simple sight draft or certificate stating that
Lessor is owed in connection therewith; (f) of a term not less than one
(1) year; and (g) at least forty-five (45) days prior to the then-current
expiration date of such letter of credit, either (1) renewed (or automatically
and unconditionally extended) from time to time through the ninetieth (90th) day
after the expiration of the Lease Term, or (2) replaced with cash in the amount
so that all cash held by Lessor as the Security Deposit shall equal the Security
Deposit.
(TABLE) [c72999c7299901.gif]          

 

17



--------------------------------------------------------------------------------



 



The issuer must agree to notify both Lessor (at each of the following addresses:
c/o Peter Lawrence Commercial Real Estate, 4710 Eisenhower Boulevard, Suite C-1,
Tampa, Florida 33634, and 7100 N.W. 12th Street, Suite 105, Miami, Florida
33126) and Lessee at Lessee’s notice address in writing (the “Non-renewal
Notice”) by certified mail, return receipt requested, at least forty-five
(45) days prior to the expiration of the letter of credit if it will not renew
or extend the letter of credit in accordance with this Section 31.
Notwithstanding anything in this Lease to the contrary, any cure or grace
periods set for in Section 17 shall not apply to any of the foregoing, and
specifically, if Lessee fails to timely comply with the requirements of
subsection (g) above, the Lessor shall have the right to immediately draw upon
the letter of credit without notice to Lessee and apply the proceeds to the
Security Deposit. Each letter of credit shall be issued by a commercial bank
that has a credit rating with respect to certificates of deposit, short term
deposits or commercial paper of at least P-2 (or equivalent) by Moody’s Investor
Service, Inc., or at least A-2 (or equivalent) by Standard & Poor’s Corporation,
and shall be otherwise reasonably acceptable to Lessor. If the issuer’s credit
rating is reduced below P-2 (or equivalent) by Moody’s Investor Service, Inc.,
or A-2 (or equivalent) by Standard & Poor’s Corporation, or if the financial
condition of such issuer changes in any other materially adverse way, the Lessor
shall have the right to require that Lessee obtain from a different issuer a
substitute letter of credit that complies in all respects with the requirements
of this Section 31, and Lessee’s failure to obtain such substitute letter of
credit within five (5) days following Lessor’s written demand therefore (with no
other notice or cure or grace period being applicable thereto, notwithstanding
anything in this Lease to the contrary) shall entitle Lessor to immediately draw
upon the then existing letter of credit in whole or in part, without notice to
Lessee, to be held as the Security Deposit. In the event the issuer of any
letter of credit held by Lessor is placed into receivership or conservatorship
by the Federal Deposit Insurance Corporation, or any successor or similar
entity, then, effective as of the date such receivership or conservatorship
occurs, said letter of credit shall be deemed to not meet the requirements of
this Section 31, and, within five (5) days thereof, Lessee shall replace such
letter of credit with a substitute letter of credit that complies with this
Section 31, cash, other collateral acceptable to Lessor in its sole and absolute
discretion (and Lessee’s failure to do so shall, notwithstanding anything in
this Lease to the contrary, constitute default for which there shall be no
notice or grace or cure periods being applicable thereto other than the
aforesaid five (5) day period). Any failure or refusal to the issuer to honor
the letter of credit shall be at Lessee’s sole risk and shall not relieve Lessee
of its obligations hereunder with respect to the Security Deposit. Lessee shall
have the right to replace the letter of credit with cash or other collateral
acceptable to the Lessor in Lessor’s reasonable determination. Lessor shall draw
on the letter of credit only for the amount claimed to be in default, and any
excess shall be held by Lessor as a cash Security Deposit. Within sixty
(60) days after the end of the Lease Term and after delivery of the entire
possession of the Demised Premises to Lessor, or upon earlier termination of the
Letter of Credit in accordance with the terms hereof, Lessor shall return the
Letter of Credit to Lessee and shall execute such documents as are required to
terminate the Letter of Credit.
32. FLORIDA LAW: This Lease shall be governed by and construed in accordance
with the laws of, or applicable to, the State of Florida.
33. BROKERAGE: Lessor and Lessee each represent that the sole brokers
instrumental in consummating this Lease are CB Richard Ellis, Inc. exclusively
representing the Lessor and Stagman Commercial Real Estate Advisors representing
the Lessee (“Brokers”) and that no dealings or prior negotiations were had with
any other broker concerning the renting of the Demised Premises. Lessee agrees
to hold Lessor harmless against any claims for brokerage commissions, other than
those made by the above Brokers, arising out of any conversations had by Lessee
with any broker other than Brokers. Lessor agrees to hold Lessee harmless
against any claims for brokerage commissions, including but not limited to
commissions owed to Brokers, arising out of any dealings had by Lessor with any
broker. Lessor is responsible for the payment of all brokerage commissions to
the Brokers.
34. RECORDING: Lessee shall not record this Lease or a memorandum thereof
without the written consent of Lessor.
(TABLE) [c72999c7299901.gif]          

 

18



--------------------------------------------------------------------------------



 



35. RULES AND REGULATIONS: Lessee shall observe faithfully and comply strictly
with the rules and regulations set forth in Exhibit “E” attached hereto and made
a part hereof and any amendments or supplements thereto and such further rules
and regulations as Lessor may, from time to time, adopt or promulgate. In the
event of a conflict between this Lease and the rules and regulations, this Lease
shall control.
36. RADON: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it overtime. Levels of radon that exceed Federal and
State guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from the county public health
unit in which the Demised Premises are located.
37. WAIVER OF LIABILITY: The term “Lessor” as used in this Lease shall mean only
the owner or mortgagee in possession, for the time being, of the Building, or
the lessee or leasehold mortgagee in possession, for the time being, of a lease
of the Building (which may include a lease of the Site), so that in the event of
any transfer of title to the Building or any assignment of said lease, or in the
event of a lease of the Building, the entity so transferring, assigning or
leasing shall be and hereby is entirely freed and relieved of all covenants and
obligations of Lessor hereunder arising from and after the date of such
transfer, and it shall be deemed and construed as a covenant running with the
Land without further agreement between the parties and their successors in
interest, or between the parties and any such transferee, assignee or lessee,
that the said transferee, assignee or lessee has assumed and agreed to carry out
any and all covenants and obligations of Lessor hereunder. Lessee agrees to look
solely to the estate and interest of Lessor in the Building (including, but not
limited to, proceeds from the sale of any interest therein, insurance proceeds,
rental proceeds, or condemnation proceeds), and subject to prior right of any
mortgage of the Building, for the collection of any judgment (or other judicial
process) recovered against Lessor based upon the breach by Lessor of any of the
terms, conditions or covenants of this Lease on the part of Lessor to be
performed, and no other property or assets of Lessor shall be subject to levy,
execution or other enforcement procedures for the satisfaction of Lessee’s
remedies under or with respect to either this Lease, the relationship of Lessor
or Lessee hereunder, or Lessee’s use and occupancy of the Demised Premises.
38. RIGHT OF LESSOR TO DISCHARGE OBLIGATIONS OF LESSEE: If Lessee shall fail to
perform or observe any of the terms, obligations or conditions contained herein
on its part to be performed or observed hereunder, within the time limits set
forth herein, beyond the expiration of any applicable notice and cure periods
(however the parties agree that no such notice or cure periods are applicable in
emergency events) , Lessor may, at its option, but shall be under no obligation
to do so, perform or observe the same and all costs and expenses incurred or
expended by Lessor in such performance or observance shall, upon demand by
Lessor be immediately repaid to Lessor by Lessee together with twenty percent
(20%) of the cost thereof to reimburse Lessor for all overhead, general
conditions, fees and other costs or expenses arising from the involvement of
Lessor therewith.
39. SERVICE CONTRACTS: In addition to Lessee’s other obligations contained
herein, Lessee specifically agrees to keep and maintain in good order and
condition the heating, air-conditioning and ventilating systems and equipment
now or hereafter located on and/or servicing the Demised Premises; and in
connection therewith, Lessee shall, at its sole cost and expense, obtain,
procure and keep in full force and effect, throughout the term of this Lease, a
standard maintenance agreement by a contractor approved by Lessor, which
agreement must be reasonably acceptable in form and content to Lessor, and
provide, among other things, for the contractor to furnish the parts and labor
necessary to repair and maintain such systems and equipment in good working
order and to provide prophylactic inspections and maintenance services on at
least quarter annual intervals, a copy of which service contract shall be given
to Lessor within sixty (60) days after the execution of this Lease, and
thereafter at least sixty (60) days prior to the expiration date of the then
current contract.
(TABLE) [c72999c7299901.gif]          

 

19



--------------------------------------------------------------------------------



 



40. BINDING ON SUCCESSORS, ETC.: Except as otherwise provided in this Lease, the
covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Lessor and Lessee and their respective legal
representatives, successors and assigns.
41. LATE CHARGE: Lessee shall pay to Lessor a late charge of five cents (5¢) per
dollar for any installment of Base Rent, any item of additional rent or other
charge payable hereunder which Lessee has failed to pay to Lessor within ten
(10) days of Lessor’s demand, not as a penalty, but to help defray
administrative and other expenses involved in handling delinquent payments. In
the event any check given to Lessor by, or on behalf of, Lessee is returned to
Lessor by its bank for insufficient funds or for any other reason or is
otherwise un-collectible, Lessee shall pay to Lessor a service charge in the sum
equal to the higher of (i) ten and no/100 ($10.00) dollars for each check so
returned or otherwise uncollected or (ii) five percent (5%) of the amount of the
check so returned or otherwise uncollected, which service charge, if applicable
and if not prohibited by law, shall be in addition to, and not in substitution
of, any “late charge”.
42. ATTORNMENT: If Lessor’s interest in the ground lease or Demised Premises or
the Building is encumbered by a mortgage and such mortgage is foreclosed, or
Lessor’s interest in the ground lease, the Demised Premises or the Building is
acquired by deed in lieu of foreclosure or if Lessor’s interest in the ground
lease, the Demised Premises or Building are sold pursuant to such foreclosure or
by reason of a default under said mortgage, then notwithstanding such
foreclosure, such acquisition by deed in lieu of foreclosure, such sale, or such
default (i) Lessee shall not disaffirm this Lease or any of its obligations
hereunder and (ii) at the request of the applicable mortgagee, transferee by
deed in lieu of foreclosure or purchaser at such foreclosure or sale, Lessee
shall attorn to such mortgagee, transferee or purchaser and such mortgagee,
transferee or purchaser shall accept such attornment and assume the obligations
of Lessor under this Lease from and after there date of such transfer, and
execute a new lease for the Demised Premises for the rentals reserved herein and
otherwise setting forth all of the provisions of this Lease except that the term
of such new lease shall be for the balance of the term of this Lease.
43. EXECUTION OF LEASE: The submission of this Lease for examination does not
constitute a reservation or option of any kind or nature whatsoever on or for
the Demised Premises or any other space within the Building and shall vest no
right in either party. This Lease shall become effective as a lease only upon
execution and legal delivery thereof by the parties hereto. This Lease may be
executed in more than one counterpart, and each such counterpart shall be deemed
to be an original document.
44. MORTGAGEE PROTECTION CLAUSE: Lessee agrees to give any mortgage and/or trust
deed holders, by certified mail, a copy of any notice of default served upon
Lessor. Lessee further agrees that if Lessor shall have failed to cure such
default within the time provided for in this Lease, then, except in the event of
an emergency, the mortgagees and/or trust deed holders shall have such
additional time as may be reasonably necessary to cure such default (including,
but not limited to, commencement of foreclosure proceedings, if necessary to
effect such cure), in which event this Lease shall not be terminated while such
remedies are being so pursued.
45. PARTIAL INVALIDITY: If any provision of this Lease or application thereof to
any person or circumstance shall to any extent be invalid, the remainder of this
Lease or the application of such provision to persons or circumstances other
than those as to which it is held invalid shall not be affected thereby and each
provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.
(TABLE) [c72999c7299901.gif]          

 

20



--------------------------------------------------------------------------------



 



46. HOLDING OVER: If Lessee, or anyone claiming through Lessee, does not
immediately surrender the Premises or any portion thereof upon the expiration or
earlier termination of the Lease Term, then Lessee shall automatically forfeit
all rights to the security deposit then being held by Lessor pursuant to this
Lease and the rent payable by Lessee hereunder shall be increased to equal the
greater of (1) 150% of the fair market rent for the entire Premises, or (2) 150%
of the Base Rent, additional rent and other sums payable during the immediately
preceding Lease Year. Such rent shall be computed by Lessor and paid by Lessee
on a monthly basis and shall be payable on the first day of such holdover period
and the first day of each calendar month thereafter during such holdover period
until the Premises have been vacated. Notwithstanding any other provision of
this Lease, Lessor’s acceptance of such rent shall not in any manner adversely
affect Lessor’s other rights and remedies, including Lessor’s right to evict
Lessee and to recover all damages. Any such holdover shall be deemed to be a
tenancy-at-sufferance and not a tenancy-at-will or tenancy from month-to-month.
In no event shall any holdover be deemed a permitted extension or renewal of the
Lease Term, and nothing contained herein shall be construed to constitute
Lessor’s consent to any holdover or to give Lessee any right with respect
thereto.
47. HAZARDOUS MATERIALS: Lessee covenants and agrees, at its sole cost and
expense, to indemnify, protect and save Lessor harmless against and from any and
all damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses (including, without limitation, attorneys’ and experts’ reasonable fees
and disbursements) of any kind or of any nature whatsoever (collectively, the
“Indemnified Matters”) which may at any time be imposed upon, incurred by or
asserted or awarded against Lessor and arising from or out of any Hazardous
Materials (as hereinafter defined) on, in, under or affecting all or any portion
of the Demised Premises but only to the extent the presence of such Hazardous
Materials are the result of the actions or, inactions of Lessee, its agents,
contractors, employees or invitees. As used herein, “Hazardous Materials” means
petroleum products and any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such in any Laws (as
hereinafter defined) or materials which are required by any Laws to be
encapsulated or removed from the Demised Premises or any surrounding area. As
used herein, “Laws” means any Federal, State or local laws, rules or regulations
(whether now existing or hereafter enacted or promulgated) and any judicial or
administrative interpretation thereof, including any judicial or administrative
orders or judgments.
Indemnified Matters shall include, without limitation, all of the following:
(i) the costs of removal of any and all Hazardous Materials from all or any
portion of the Demised Premises or any surrounding areas (except that the
indemnity provided for under this paragraph shall not cover the costs of such
removal unless either (a) such removal is required by any Laws or (b) any
present or future use, operation, development, construction, alteration or
reconstruction of all or any portion of the Demised Premises is or would be
conditioned in any way upon, or is or would be limited in any way until the
completion of, such removal in accordance with any Laws), (i) additional costs
required to take necessary precautions to protect against the release of
Hazardous Materials on, in, under or affecting the Demised Premises into the
air, any body of water, any other public domain or any surrounding areas to the
extent required by applicable Laws, and (ii) costs incurred to bring the Demised
Premises and any surrounding areas into compliance with all applicable Laws with
respect to Hazardous Materials. All removal work referred to above, all work and
other actions to take precautions against release referred to above and all work
and other actions performed in order to comply with Laws referred to above are
herein collectively referred to as “Corrective Work.”
Lessor’s rights under this Section 47 shall be in addition to all other rights
of Lessor under this Lease. Notwithstanding anything to the contrary contained
herein, the indemnity provided for under this Section 47 with respect to
surrounding areas shall not extend to the cost of Corrective Work on, in, under
or affecting any surrounding areas, if the applicable Hazardous Materials did
not originate from any portion of the Demised Premises, unless the removal of
any Hazardous Materials on, in, under or affecting any surrounding areas is
required by Law or by order or directive of any Federal, State or local
governmental authority in connection with the Corrective Work on, in, under or
affecting any portion of the Demised Premises.
(TABLE) [c72999c7299901.gif]          

 

21



--------------------------------------------------------------------------------



 



48. ESTOPPEL CERTIFICATE: Lessee agrees, at any time, and from time to time,
upon not less than ten (10) days’ prior notice by Lessor, to execute,
acknowledge and deliver to Lessor, a statement in writing addressed to Lessor or
such other party as Lessor shall designate certifying that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modification), stating the dates to which Base Rent, additional rent and other
charges have been paid, the amount of security deposited, and stating whether or
not there exists any default in the performance of any covenant, agreement,
term, provisions or condition contained in this Lease, and, if so, specifying
each such default and containing such other information, items and
certifications as Lessor shall request, it being intended that any such
statement delivered pursuant hereto may be relied upon by Lessor and by any
purchaser, mortgagee or prospective mortgagee of any mortgage affecting all or
any portion of the Building and by any lessor under a ground or underlying lease
affecting all or any portion of the Building.
Lessor agrees to execute, acknowledge and deliver to Lessee, any reasonable and
accurate statement requested by Lessee confirming the terms of the Lease.
49. FINANCIAL STATEMENTS: Lessee hereby agrees, from time to time and at the
request of Lessor, to furnish Lessor, within thirty (30) days of each such
request, with such financial statements of Lessee as Lessor shall require in
order to reasonably determine the financial condition of Lessee. Such statements
shall be prepared by an independent certified public accountant and shall
include, without limitation, Lessee’s net worth statements and statements of
financial position and retained earnings statement of Lessee and its
subsidiaries, if any, for the preceding three (3) years. Lessee agrees that
Lessor may furnish any of its lenders or potential lenders or purchasers copies
of such financial statements and records. Lessor agrees to hold, and to cause
its lender and potential lenders and purchasers to hold, such financial
statements in confidence and not to disclose such records to any party other
than such party as shall have a financial interest in the Building or who has a
loan on all or any portion of the Building or who is interested in making a loan
on all or any portion of the Building or who is interested in purchasing all or
a portion of the Building.
50. LESSEE’S REMEDIES: Lessee shall not have the right to set off or deduct any
amount allegedly owed to Lessee pursuant to any claim against Lessor from any
rent or other sum payable to Lessor. Lessee’s sole remedy for recovering upon
such claim shall be to institute an independent action against Lessor, which
action shall not be consolidated with any action of Lessor. Notwithstanding the
foregoing, in the event Lessee institutes an independent action against Lessor
and is awarded a money judgment, and provided that such judgment is either
affirmed on appeal by the highest court for which an appeal thereof may be filed
or the time for filing such an appeal has expired, then in such event, and only
in such event, if Lessor fails to pay such judgment within thirty (30) days
after the same is entered into, Lessee may deduct the amount of such money
judgment from the next monthly installment or installments of Base Rent due
hereunder; provided, however, that Lessee shall not have the right to deduct the
amount of such money judgment from any rent that may become payable to the
holder of any Mortgage (or any other party claiming through such holder) as a
result of the exercise by such holder (or other party) of any of its rights or
remedies as a secured party under such Mortgage.
51. QUIET ENJOYMENT: If Lessee shall perform timely all of its obligations
hereunder, then subject to the provision of this Lease, Lessee shall, during the
Lease Term, peaceably and quietly occupy and enjoy the full possession of the
Premises without hindrance by Lessor or any party claiming through or under
Lessor.
52. OWNERSHIP: Lessor, hereby represents, warrants and covenants that as of the
date of this Lease Lessor is the sole owner of the Land and Building.
(TABLE) [c72999c7299901.gif]          

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, we have hereunto set our hands and seals to this Lease
Agreement the day and year first above written.
 LESSOR:

                                  JDRP ASSOCIATES NO. 1, LTD.                 by
its Agent; Peter Lawrence                 Commercial Real Estate, Inc.    
Witnesses:
                   
 
                   
/s/ Cary DeBien
        By:   /s/ Kristopher M. Hoover                      
 
              Kristopher M. Hoover    
Print Name:
  Cary DeBien           President    
 
 
 
               
 
                   
/s/ Maritza Novoa
                                 
 
                   
Print Name:
  Maritza Novoa                
 
 
 
               

                                  LESSEE:                 HEARTWARE, INC.,      
          a Delaware corporation    
Witnesses:
                   
 
                   
/s/ Ralph Ng
          By:   /s/ David McIntyre                    
 
          Name:   David McIntyre    
 Print Name:
  Ralph Ng       Title:   Chief Financial Officer/Secretary
 
 
 
               
 
                   
/s/ Maritza Novoa
                                 
 
                   
Print Name:
  Maritza Novoa                
 
                   

(TABLE) [c72999c7299901.gif]          

 

23



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SITE
(SITE MAP) [c72999c7299902.gif]
(TABLE) [c72999c7299901.gif]          

 

24



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Premises
14000-14050 NW 57TH Court,
Miami Lakes, Florida 33014
(FLOOR MAP) [c72999c7299903.gif]
(TABLE) [c72999c7299901.gif]          

 

25



--------------------------------------------------------------------------------



 



EXHIBIT “C”
DIAGRAM DEPICTING SPACE A AND SPACE B
(MAP) [c72999c7299904.gif]
(TABLE) [c72999c7299901.gif]          

 

26



--------------------------------------------------------------------------------



 



EXHIBIT “D”
HVAC UNITS SERVING PREMISES

                      SIZE   PACKAGE RTU/SPLIT   YEAR   MAKE   MODEL   SERIAL  
                   
15 ton
  RTU   1997   Trane   BTC 170G400CB   01744097D
12.5 ton
  RTU   1996   York   DH150C00A4AAA1A   NDKM139627
12.5 ton
  RTU   2001   York   DH150C00A4AAA1A   NDKM040157
12.5 ton
  RTU   1996   York   DH150C00A4AAA1A   NDKM039628
10 ton
  RTU   1996   York   DH150C00A4AAA1A   NDKM027137
12.5 ton
  Split CU   2002   Aaon   CA1086   20060S-CCSF06141
12.5 ton
  RTU   1998   York   DH150C00A4AAA1A   NDKM027602
12.5 ton
  RTU   2002   York   DH150C00A4AAA1A   NDKM026816
12.5 ton
  RTU   N/A   York   DH150C00A4AAA1A   NDKM027136
7.5 ton
  Split CU   2004   York   H5CE090A46A   N0L6042854
7. 5 ton
  Split CU   N/A   York   BTA150DA400AB   B14144273D
6 ton
  Split CU   2005   Trane   TTA070A400A1   D18282055
10 ton
  Split CU   1997   Trane   BTA120D400AC   B32143877D
12.5 ton
  Split CU   1996   Trane   TTA15B400EA   62465XXAD
10 ton
  Split CU   1997   Trane   TTA04BAA400A0   C17254877
6 ton
  RTU   1997   Carrier   50HJ-007-V621   2497G20197
7 ton
  RTU   1997   Carrier   50HJ-008-V621   1897G30347
1 ton
  Split/Ground   N/A   Goodman   HDC 12-1AT   5431029
7.5 ton
  Split/Ground   2002   Trane   TTA090A400CC   P402R3PAH
7.5 ton
  Split AHU   1998   Trane   TWE090A300CA   M333NRN5H
7.5 ton
  Split AHU   1998   Trane   BWE090C4000GA   C34178984
10 ton
  Split AHU   1995   Trane   BH-BHP10B   N/A
10 ton
  Split AHU   N/A   Trane   BH-BHP10B   N/A
10 ton
  Split AHU   1995   Trane   BH-BHP10B   N/A
10 ton
  Split AHU   1998   Aaon   V2-C1-3-56-3B2   200606-CBEC01998
7.5 ton
  Split AHU   1995   Trane   K3EV090A33A   NK55381754
7.5 ton
  Split AHU   1995   Trane   TWE090A300CA   P404KE35H
20 ton
  Split AHU   1997   Carrier   39TH32KA   4597E07279
1 ton
  Split AHU   N/A   Goodman   WM12-1A   9908001177
15 ton
  FAN   1997   Carrier   39TH21AA   4697F08686
15 ton
  FAN   1997   Carrier   39 TH21AA   4697F08687

 



(TABLE) [c72999c7299901.gif]          

 

27



--------------------------------------------------------------------------------



 



EXHIBIT “E”
RULES AND REGULATIONS

1.  
Lessee shall not unreasonably obstruct or impede the use of the common areas by
others nor use the common areas for other than their intended purposes.
  2.  
Lessee shall lock the Demised Premises and endeavor to shut off water faucets,
lights and electrical equipment and appliances located in the Demised Premises
before leaving the Demised Premises each day.
  3.  
All deliveries and shipments shall be made only at Lessee’s loading dock(s) or
other areas designated by Lessor.
  4.  
Lessee shall place garbage and refuse only in trash containers approved by
Lessor. Such containers shall be kept either inside the Demised Premises or
outside the Demised Premises in such areas are from time to time designated by
Lessor. The Lessor shall approve the trash collection and disposal service which
will be utilized to empty and haul away such garbage and refuse and the times
and days of the week such containers shall be emptied. Lessee shall pay for the
cost of the containers and the periodic trash collection and disposal charges.
  5.  
No aerials or antennae shall be placed by Lessee on or about the Building or
Site.
  6.  
Lessee shall not engage in any activity nor utilize any machinery or apparatus
which shall be heard, smelled or seen outside the Demised Premises so as to
unreasonably interfere with the use of the Building by other tenants.
  7.  
Lessee shall not use the plumbing facilities serving the Demised Premises for
the disposal of refuse or any other improper use. Lessee shall, at its sole cost
and expense, repair any damage to such plumbing facilities caused by any such
misuse.
  8.  
No animals or birds shall be allowed in or about the Demised Premises.
  9.  
Lessee shall not store any personal property outside the Demised Premises.
  10.  
Lessee shall, at the request of Lessor, retain a pest and rodent extermination
service reasonably approved by Lessor, which shall periodically treat the
Demised Premises in a manner and at such times as are reasonably approved by
Lessor.
  11.  
Lessee shall not burn or incinerate trash, refuse or any other items in or
outside the Demised Premises.
  12.  
Lessee shall not allow anyone to reside or sleep in the Demised Premises.
  13.  
Lessor shall not be responsible for any loss, theft or disappearance of personal
property from the Demised Premises and/or Site.
  14.  
Lessee shall park only in those areas designated by Lessor. Lessee shall comply
with all directional and other signs posted in the parking areas and shall use
only one (1) parking stall per vehicle. Lessee shall not park mobile homes,
trailers or similar vehicles in the common parking areas. No inoperable vehicle
shall be allowed to remain in the common parking areas. Any vehicle which is
parked in the common parking areas by Lessee in violation of these Rules and
Regulations may be towed away at Lessee’s expense.
  15.  
Lessee shall not cover all or any part of any window or door of the Building
without obtaining the prior written approval of Lessor.

(TABLE) [c72999c7299901.gif]          

 

28



--------------------------------------------------------------------------------



 



16.  
Lessee shall not conduct or permit to be conducted any auction or similar sale
on or about the Demised Premises.
  17.  
Lessee shall not wash, service or repair any vehicles on or about the Building
or Site.

These Rules and Regulations and any amendments hereto are intended to supplement
the terms and provisions of the Lease and where possible shall be applied and
interpreted in a manner which is consistent with the terms and provisions of the
Lease. In the event of a conflict between the Lease and these Rules and
Regulations, or any amendments thereto, the Lease shall govern. If Lessee fails
to fully comply with these Rules and Regulations, Lessor may, beyond the
expiration of any applicable notice and cure periods, in its sole discretion and
without waiving any other right or remedy, undertake such actions on behalf of
Lessee as Lessor determines are necessary to cause Lessee to fully comply with
these Rules and Regulations. All costs, expenses and fees expended by Lessor to
insure full compliance with these Rules and Regulations shall constitute
Additional Rent under the Lease and be immediately due and payable by the Lessee
upon demand and shall bear interest at the per annum rate of three (3%) percent
in excess of the prime rate of Citibank, N.A.
(TABLE) [c72999c7299901.gif]          

 

29